Exhibit 10.5
 
SECURITY AGREEMENT
 
THIS SECURITY AGREEMENT is dated as of July __, 2012 by and among TEL-INSTRUMENT
ELECTRONICS CORP., a New Jersey corporation (the “Issuer”), each additional
“Debtor” (as hereinafter defined) and [   ], a limited liability trust company
organized and existing under the laws of the State of Illinois (“Secured Party”
or “Purchaser”).
 
W I T N E S S E T H:
 
WHEREAS, pursuant to a certain Securities Purchase Agreement of even date
herewith (as the same may be amended, restated, modified or supplemented and in
effect from time to time, the “Purchase Agreement”) by and among the Issuer and
Purchaser, Purchaser has agreed, subject to the satisfaction of certain
conditions precedent, to purchase a certain promissory note (the “Note”) issued
by the Issuer; and
 
WHEREAS, it is a condition precedent to the issuance and purchase of the Note
that the Issuer shall have granted the security interests contemplated by this
Agreement in order to secure the payment and performance of the Secured
Obligations (as hereinafter defined).
 
NOW, THEREFORE, in consideration of the foregoing, and in order to induce the
Purchaser to purchase the Note under the Purchase Agreement, each Debtor hereby
agrees with Secured Party as follows:
 
SECTION 1. Definitions.
 
1.1 The following terms, as used herein, have the meanings set forth below:
 
“Account Debtor” means the account debtor with respect to any Account and/or the
prospective purchaser of goods, services or both with respect to any contract or
contract right, and/or any party who enters into or proposes to enter into any
contract or other arrangement with any Debtor, pursuant to which such Debtor is
to deliver any personal property or perform any services
 
“Agreement” means this Security Agreement, as the same may be amended, restated,
modified or supplemented and in effect from time to time in accordance with the
terms hereof.
 
“Blocked Accounts” has the meaning assigned to that term in Section 4.12(b).
 
“Collateral” has the meaning assigned to that term in Section 2.
 
“Collecting Banks” has the meaning assigned to that term in Section 4.12(b).
 
“Copyrights” means any copyrights, copyright registrations and copyright
applications, and all renewals, extensions and continuations of any of the
foregoing.
 
“Debtor” means (i) the Issuer and (ii) each Person that becomes a party to this
Agreement pursuant to Section 16 hereof.
 
 
1

--------------------------------------------------------------------------------

 
 
“Deposit Account Control Agreement” has the meaning assigned to that term in
Section 4.12(a).
 
“Depository Account” has the meaning assigned to that term in Section 4.12(c).
 
“Federal Registration Collateral” means Collateral with respect to which Liens
may be registered, recorded or filed under, or notice thereof given under, any
federal statute or regulation.
 
“Intellectual Property” means, collectively, all Copyrights, Patents and
Trademarks.
 
“Patents” means any patents, patent registrations and patent applications and
all renewals, extensions and continuations of any of the foregoing.
 
“Secured Obligations” means, collectively:
 
(a) the full and prompt payment when due (whether at stated maturity, by
acceleration or otherwise) of all obligations, liabilities and indebtedness
(including principal, premium, interest, fees, costs and indemnities (including
all interest and fees that accrue after the commencement of any case, proceeding
or other action relating to the bankruptcy, insolvency, reorganization or
similar proceeding of any Debtor at the rate provided for in the respective
documentation, whether or not a claim for post-petition interest or fees is
allowed in any such proceeding)) of such Debtor to Secured Party, whether now
existing or hereafter incurred under, arising out of, or in connection with, the
Purchase Agreement, the Note and the other Transaction Documents to which such
Debtor is a party and the due performance and compliance by such Debtor with all
of the terms, conditions and agreements contained in the Purchase Agreement, the
Note and in such other Transaction Documents to which it is a party;
 
(b) any and all reasonable sums advanced by Secured Party in order to preserve
the Collateral or preserve its security interest in the Collateral;
 
(c) in the event of any proceeding for the collection or enforcement of any
indebtedness, obligations, or liabilities of such Debtor referred to in clause
(a) above, after an Event of Default shall have occurred and be continuing, the
reasonable expenses of retaking, holding, preparing for sale or lease, selling
or otherwise disposing of or realizing on the Collateral, or of any exercise by
Secured Party of its rights hereunder, together with reasonable attorneys’ fees
and court costs; and
 
(d) all amounts owing to Secured Party pursuant to any of the Transaction
Documents in its capacity as such.
 
“Security Interests” means the security interests granted or provided for
pursuant to Section 2 hereof, as well as all other security interests created,
assigned or provided as additional security for the Secured Obligations pursuant
to the provisions of this Agreement or any of the other Transaction Documents.
 
 
2

--------------------------------------------------------------------------------

 
 
“Trademarks” means any trademarks, trademark registrations, and trademark
applications, all renewals, extensions and continuations of any of the foregoing
and all goodwill attributable to any of the foregoing.
 
1.2 Other Definition Provisions.  References to “Sections” or “Schedules” shall
be to Sections or Schedules of this Agreement unless otherwise specifically
provided.  For purposes hereof, “including” is not limiting and “or” is not
exclusive.  Except as provided by Section 1.3, capitalized terms used herein and
not otherwise defined herein shall have the respective meanings provided for in
the Purchase Agreement.  Any of the terms defined in Section 1.1 may, unless the
context otherwise requires, be used in the singular or the plural depending on
the reference.  All references to statutes and related regulations shall include
any amendments of same and any successor statutes and regulations.
 
1.3 Uniform Commercial Code Terms.  All terms used herein and defined in the
Uniform Commercial Code as adopted in the State of New York from time to time
(the “Uniform Commercial Code”, or “UCC”) shall have the meaning given therein
unless otherwise defined herein.  To the extent the definition of any category
or type of collateral is expanded by any amendment, modification or revision to
the Uniform Commercial Code, such expanded definition will apply automatically
as of the date of such amendment, modification or revision.
 
SECTION 2. Grant of Security Interests.
 
To secure the payment and performance of the Secured Obligations, each Debtor
hereby grants to Secured Party a lien on, security interest in and right of
set-off against any and all right, title and interest of Debtor in and to any
and all of the following property, whether now owned or existing or hereafter
created, acquired or arising (all being collectively referred to herein as the
“Collateral”):
 
(a) all Accounts;
 
(b) all Chattel Paper (including all Tangible Chattel Paper and all Electronic
Chattel Paper);
 
(c) all Commercial Tort Claims, including those Commercial Tort Claims in which
such Debtor has any interest specified on Schedule 3.9;
 
(d) all Contracts, together with all Contract Rights arising thereunder;
 
(e) all Deposit Accounts, all cash, and other property deposited therein or
otherwise credited thereto from time to time and other monies and property in
the possession or under the control of Secured Party or any affiliate,
representative, agent or correspondent of Secured Party;
 
(f) all Documents;
 
(g) all General Intangibles, including any and all Intellectual Property;
 
 
3

--------------------------------------------------------------------------------

 
 
(h) all Goods any and all Inventory, any and all Equipment and any and all
Fixtures;
 
(i) all Instruments;
 
(j) all Investment Property;
 
(k) all Letter-of-Credit Rights;
 
(l) all Supporting Obligations;
 
(m) any and all other personal property and interests in personal property
whether or not subject to the UCC;
 
(n) any and all books and records, in whatever form or medium, that at any time
evidence or contain information relating to any of the foregoing properties or
interests in properties or are otherwise necessary or helpful in the collection
thereof or realization thereon;
 
(o) all Accessions and additions to, and substitutions and replacements of, any
and all of the foregoing; and
 
(p) all Proceeds and products of the foregoing, and all insurance pertaining to
the foregoing and proceeds thereof.
 
SECTION 3. Representations and Warranties.
 
Issuer represents and warrants to Secured Party, from and after the Closing, and
each other Debtor represents to Secured Party, from and after the date of its
applicable joinder agreement, in each case, as follows:
 
3.1 Binding Obligation; Perfection.  This Agreement constitutes a valid and
binding obligation of such Debtor, enforceable against it in accordance with its
terms, except as enforcement may be limited by bankruptcy, insolvency, or other
Applicable Law relating to the enforcement of creditors’ rights generally and by
general equitable principles.  Secured Party has a valid and perfected first
priority security interest in the Collateral securing the payment of the Secured
Obligations, and such Security Interests are entitled to all of the rights,
priorities and benefits afforded by, and subject to any limitation of, the
Uniform Commercial Code or other Applicable Law as enacted in any relevant
jurisdiction which relates to perfected security interests.
 
3.2 Organizational Information.  Schedule 3.2 hereto sets forth (i) the full,
correct and current name of such Debtor, as its appears in such Debtor’s
Organization Documents, (ii) any names of such Debtor other than such Debtor’s
current name, as set forth on such Debtor’s Organization Documents during the
five (5) year period preceding the Closing Date, (iii) such Debtor’s type of
organization and whether such Debtor is a Registered Organization, (iv) such
Debtor’s jurisdiction of organization, (v) such Debtor’s location (as determined
pursuant to Section 9-307 of the Uniform Commercial Code), (vi) such Debtor’s
organizational identification number (if any) and (vii) whether or not such
Debtor is a Transmitting Utility.
 
 
4

--------------------------------------------------------------------------------

 
 
3.3 Collateral Locations.  Schedule 3.3 hereto sets forth all addresses at which
any Collateral is located, indicating for each whether such location is owned or
leased by such Debtor, or owned or operated by a third-party such as a
warehouseman, consignee or processor.  Schedule 3.3 hereto indicates which of
the foregoing addresses serves as such Debtor’s chief executive
office.  Schedule 3.3 hereto sets forth the legal description of all real
properties maintained by such Debtor, leased or owned, on which any Fixtures are
located, together with the name and address of the record owner of each such
property.
 
3.4 Existing Liens.  Except for Permitted Liens, such Debtor owns the
Collateral, and will own all after acquired Collateral, free and clear of any
Lien.  No effective financing statement or other form of lien notice covering
all or any part of the Collateral is on file in any recording office, except for
those pertaining to Permitted Liens.
 
3.5 Governmental Authorizations; Consents; Federal Registration Collateral.  No
authorization, approval or other action by, and no notice to or filing with, any
Governmental Authority or consent of any other Person is required for (i) the
grant by such Debtor of the Security Interests granted hereby or for the
execution, delivery or performance of this Agreement by such Debtor; or (ii) the
exercise by Secured Party of its rights and remedies hereunder (except as may
have been accomplished by or at the direction of such Debtor or Secured
Party).  Except as set forth on Schedule 3.5 hereto, none of the Collateral is
Federal Registration Collateral.  Except for (a) the filing of UCC financing
statements with the Secretary of State of such Debtor’s jurisdiction of
organization, (b) the filing of any necessary registrations, recordations or
notices, as applicable, in respect of any Federal Registration Collateral and
(c) execution and delivery of Deposit Account Control Agreements in respect of
Deposit Accounts, no authorization, approval or other action by, and no notice
to or filing with, any Governmental Authority or consent of any other Person is
required for the perfection of the Security Interests granted hereby and
pursuant to any other Transaction Documents.
 
3.6 Accounts.  Each existing Account constitutes, and each hereafter arising
Account will constitute, the legally valid and binding obligation of the
applicable Account Debtor.  The amount represented by such Debtor to Secured
Party as owing by each Account Debtor, and the amount set forth on any invoice
pertaining to any Account is, or will be, the correct amount actually and
unconditionally owing, except for normal cash discounts and allowances where
applicable.  No Account Debtor has, or will have, any defense, set-off, claim or
counterclaim against such Debtor that can be asserted against Secured Party,
whether in any proceeding to enforce Secured Party’s rights in the Collateral or
otherwise, except defenses, setoffs, claims or counterclaims that are not, in
the aggregate, material to the value of the Accounts.  None of the Accounts is,
nor will any hereafter-arising Account be, evidenced by a promissory note or
other Instrument other than a check, unless such note or other Instrument has
been (i) issued in accordance with the terms and conditions of the Purchase
Agreement and (ii) endorsed over and delivered to Purchaser.  The right to
receive payment under each Account is assignable except where the Account Debtor
with respect to such Account is a Governmental Authority, to the extent
assignment of any such right to payment is prohibited or limited by Applicable
Law.
 
 
5

--------------------------------------------------------------------------------

 
 
3.7 Inventory.  All Inventory is, and will be, of good and merchantable quality,
free from any material defects subject to any reserves taken in Debtor’s audited
financial statements in accordance with GAAP.  Such Inventory is not, and will
not be, subject to any licensing, patent, trademark, trade name or copyright
agreement with any Person that restricts such Debtor’s or Secured Party’s
ability to manufacture and/or sell the Inventory.  The completion and
manufacturing process of such Inventory by a Person other than such Debtor would
be permitted under any contract to which such Debtor is a party or to which the
Inventory is subject.  Such Debtor does not sell any Inventory to any customer
on approval or on any other basis that entitles the customer to return, or which
may obligate such Debtor to repurchase, such Inventory.  None of such Debtor’s
Inventory has been, or will be, produced in violation of any material provision
of the Fair Labor Standards Act of 1938, or in material violation of any
Applicable Law.
 
3.8 Intellectual Property.  The Copyrights, Patents and Trademarks listed on
Schedule 3.8 hereto constitute all of the Intellectual Property owned by such
Debtor.  All Intellectual Property owned by such Debtor is valid, subsisting and
enforceable and all filings necessary to maintain the effectiveness of such
registrations have been made.  Such Debtor is the sole and exclusive owner of
the entire and unencumbered right, title and interest in and to all Intellectual
Property purported to be owned by such Debtor, free and clear of any Liens,
including licenses and covenants by such Debtor not to sue third persons.  Such
Debtor has no notice of any suits or actions commenced or threatened with
reference to any Intellectual Property.  The execution, delivery and performance
of this Agreement by such Debtor will not violate or cause a default under any
Intellectual Property or any agreement in connection therewith.
 
3.9 Certain Collateral Disclosures.  Except in each case as set forth on
Schedule 3.9 hereto, such Debtor has no ownership interest in any Chattel Paper,
Letter of Credit Rights, Commercial Tort Claims, Documents, or Equipment covered
by any certificate of title.
 
3.10 Control Arrangements.  Except for Control arising by operation of law in
favor of banks and securities intermediaries having custody over Deposit
Accounts and Securities Accounts set forth on Schedule 3.10 hereto, no Person
has Control of any Deposit Accounts, Electronic Chattel Paper, Investment
Property or Letter of Credit Rights in which such Debtor has any interest.
 
3.11 Accurate Information.  All information heretofore, herein or hereafter
supplied to Secured Party by an Authorized Officer on behalf of such Debtor with
respect to the Collateral is and will be accurate and complete in all material
respects.  Without limiting the foregoing, all written information heretofore,
herein or hereafter supplied to Secured Party by or on behalf of such Debtor
with respect to the Collateral is and will be accurate and complete in all
material respects.
 
 
6

--------------------------------------------------------------------------------

 
 
3.12 Survival of Representations and Warranties.  All representations and
warranties of such Debtor contained in this Agreement shall survive the
execution and delivery of this Agreement.
 
SECTION 4. Covenants and Further Assurances.
 
4.1 Name or Entity Changes.  No Debtor shall change its name, type of
organization or jurisdiction of organization without the prior written consent
of Secured Party, which consent shall not be unreasonably withheld.
 
4.2 Accounts.  Except as otherwise provided in this Section 4.2, each Debtor
shall continue to collect, at its own expense, all amounts due or to become due
to such Debtor with respect to Accounts and apply such amounts as are so
collected to the outstanding balances thereof.  In connection with such
collections, such Debtor may take (and at Secured Party’s direction during the
continuance of any Event of Default, shall take) such action as such Debtor or
Secured Party, as applicable, may deem necessary or advisable to enforce
collection of the Accounts.  Secured Party shall have the right at any time
after the occurrence and during the continuance of an Event of Default to:
(i)  notify the Account Debtor under any Accounts (or any other Person obligated
thereon) of the Lien granted upon such Accounts in favor of Secured Party and to
direct such Account Debtors and other Persons to make payment of all amounts due
or to become due or otherwise render performance directly to Secured Party; (ii)
exercise the rights of such Debtor with respect to the obligation of the Account
Debtor to make payment or otherwise render performance to such Debtor and with
respect to any property that secures the obligations of the Account Debtor or
any other Person obligated on the Collateral; and (iii) adjust, settle or
compromise the amount or payment of such Accounts.  After the occurrence and
during the continuance of an Event of Default, all amounts and Proceeds received
by such Debtor with respect to the Accounts shall be received in trust for the
benefit of Secured Party (on behalf of Secured Party), shall be segregated from
other funds of such Debtor and shall be forthwith paid over to Secured Party in
the same form as so received (with any necessary endorsement) to be held in any
Deposit Account pursuant to Section 4.12 and applied pursuant to the terms of
the Purchase Agreement.  No Debtor shall adjust, settle or compromise the amount
or payment of any Account, or release wholly or partly any Account Debtor, or
allow any credit or discount thereon (other than credits and discounts in the
Ordinary Course of Business) without the prior consent of Secured Party. Each
Debtor agrees to execute any document or instrument, and to take any action,
necessary under Applicable Law (including the Assignment of Claims Act) in order
for Secured Party to exercise its rights and remedies (or be able to exercise
its rights and remedies at some future date) with respect to any Accounts of
such Debtor where the Account Debtor is a Governmental Authority.
 
4.3 Intellectual Property.
 
(a) In the event any Debtor acquires or becomes entitled to any new or
additional Federal Registration Collateral consisting of Intellectual Property,
or rights thereto, such Debtor shall give to Secured Party prompt written notice
thereof, and shall amend (and hereby so authorizes Secured Party to amend) the
schedules to the respective security agreements or enter into new or additional
security agreements to include any such new or additional Intellectual Property.
 
 
7

--------------------------------------------------------------------------------

 
 
(b) Each Debtor shall: (i) diligently prosecute any Intellectual Property
application at any time pending; (ii) make application for registration or
issuance of all new or additional Intellectual Property as reasonably deemed
appropriate by such Debtor; (iii) preserve and maintain all rights in the
Intellectual Property; and (iv) use commercially reasonable efforts to obtain
any consents, waivers or agreements necessary to enable Secured Party to
exercise its remedies with respect to any and all Intellectual Property.
 
(c) No Debtor shall abandon any material right to file an Intellectual Property
application nor shall any Debtor abandon any material pending Intellectual
Property application, or registered Intellectual Property.
 
(d) No Debtor shall sell or assign its interest in, or grant any license under,
any Intellectual Property or enter into any other agreement with respect to any
Intellectual Property, and each Debtor further agrees that it shall not take any
action or permit any action to be taken by others subject to its control,
including licensees, or fail to take any action which would affect the validity
or enforcement of the rights granted to Secured Party under this Agreement.
 
(e) Each Debtor agrees (i) to maintain the quality of any and all products in
connection with which the Trademarks are used, consistent with commercially
reasonable business practices, and (ii) to provide Secured Party, upon Secured
Party’s request from time to time, with a certificate of an officer of such
Debtor certifying such Debtor’s compliance with the foregoing.  Upon the
occurrence of an Event of Default, each Debtor agrees that Secured Party, or a
conservator appointed by Secured Party, shall have the right to establish such
additional product quality controls as Secured Party, or said conservator, in
its reasonable judgment, may deem necessary to assure maintenance of the quality
of products sold by such Debtor under the Trademarks.
 
(f) Each Debtor hereby assigns, transfers and conveys to Secured Party all
Intellectual Property owned or used by such Debtor to the extent necessary to
enable Secured Party, effective upon the occurrence of any Event of Default, to
realize on the Collateral and any successor or assign to enjoy the benefits of
the Collateral.  This right and assignment shall inure to the benefit of Secured
Party and its successors, assigns and transferees, whether by voluntary
conveyance, operation of law, assignment, transfer, foreclosure, deed in lieu of
foreclosure or otherwise.  Such right and assignment is granted free of charge,
without requirement that any monetary payment whatsoever including any royalty
or license fee, be made to such Debtor or any other Person by Secured Party or
any other Person.
 
4.4 Bailees.  No Collateral having a value, individually or in the aggregate, in
excess of $75,000 shall at any time be in the possession or control of any
warehouse, consignee, bailee or any of any Debtor’s agents or processors without
prior written notice to Secured Party and the receipt by Secured Party, if
Secured Party has so requested, of warehouse receipts or bailee lien waivers (as
applicable) satisfactory to Secured Party prior to the commencement of such
possession or control.  Each Debtor shall, upon the request of Secured Party,
notify any such warehouse, consignee, bailee, agent or processor of the Security
Interests, shall instruct such Person to hold all such Collateral for Secured
Party’s account subject to Secured Party’s instructions and shall obtain an
acknowledgement from such Person that such Person holds the Collateral for
Secured Party’s benefit.
 
 
8

--------------------------------------------------------------------------------

 
 
4.5 Chattel Paper and Instruments.  Each Debtor shall deliver to Secured Party
all Tangible Chattel Paper and all Instruments duly endorsed and accompanied by
duly executed instruments of transfer or assignment, all in form and substance
satisfactory to Secured Party.  Each Debtor shall provide Secured Party with
Control of all Electronic Chattel Paper by having Secured Party identified as
the assignee of the Records pertaining to the single authoritative copy thereof
and otherwise complying with the applicable elements of Control set forth in the
UCC.  Each Debtor also shall deliver to Secured Party all security agreements
securing any Chattel Paper and securing any Instruments.  Each Debtor will mark
conspicuously all Chattel Paper and all Instruments with a legend, in form and
substance satisfactory to Secured Party, indicating that such Chattel Paper and
such Instruments are subject to the Security Interests.  Notwithstanding
anything herein to the contrary, the terms and provisions of this Section 4.5
shall not apply to Checks received and processed by Debtors in the Ordinary
Course of Business so long as no Event of Default has occurred and is then
continuing.
 
4.6 Letters of Credit.  Each Debtor shall deliver to Secured Party all Letters
of Credit duly endorsed and accompanied by duly executed instruments of transfer
or assignment, all in form and substance satisfactory to Secured Party.  Each
Debtor also shall deliver to Secured Party all security agreements securing any
Letters of Credit. Each Debtor shall take any and all actions as may be
necessary or desirable, or that Secured Party may reasonably request, from time
to time, to cause Secured Party to obtain exclusive Control of any
Letter-of-Credit Rights owned by such Debtor in a manner acceptable to Secured
Party.
 
4.7 Equipment.  Each Debtor shall cause all Equipment to be maintained and
preserved in the same condition, repair and in working order as when new,
ordinary wear and tear and obsolescence excepted, and shall promptly make or
cause to be made all repairs, replacements and other improvements in connection
therewith that are necessary or desirable to such end.  Upon request of Secured
Party, such Debtor shall promptly deliver to Secured Party any and all
certificates of title, applications for title or similar evidence of ownership
of all Equipment having a value in excess of $75,000 and shall cause Secured
Party to be named as lienholder on any such certificate of title or other
evidence of ownership.  Each Debtor shall promptly inform Secured Party of any
deletions from the Equipment (other than deletions pursuant to asset
dispositions permitted by the Purchase Agreement) and shall not permit any such
items to become Fixtures to real estate other than real estate subject to
mortgages or deeds of trust in favor of Secured Party.
 
4.8 Investment Property.  Each Debtor shall take any and all actions as may be
necessary or desirable, or that Secured Party may reasonably request from time
to time, to (i) cause Secured Party to obtain exclusive Control of any
Investment Property owned by such Debtor in a manner acceptable to Secured Party
and (ii) obtain from any issuers of Investment Property and such other Persons,
for the benefit of Secured Party, written confirmation of Secured Party’s
Control over such Investment Property upon terms and conditions acceptable to
Secured Party.
 
 
9

--------------------------------------------------------------------------------

 
 
4.9 General Intangibles.  Each Debtor shall use commercially reasonable efforts
to obtain any consents, waivers or agreements necessary to enable Secured Party
to exercise remedies hereunder and under the other Transaction Documents with
respect to any of such Debtor’s rights under any General Intangibles, including
such Debtor’s rights as a licensee of Software.
 
4.10 Commercial Tort Claims.  Each Debtor shall promptly advise Secured Party
upon such Debtor becoming aware that it has any interest in Commercial Tort
Claims.  With respect to any Commercial Tort Claim in which any Debtor has any
interest, such Debtor shall execute and deliver such documents as may be
necessary or desirable, or that Secured Party may request, to create, perfect
and protect Secured Party’s security interest in such Commercial Tort Claim.
 
4.11 Taxes and Claims.  Each Debtor shall pay when due all property and other
taxes, assessments and governmental charges imposed upon, and all claims
against, the Collateral (including claims for labor, materials and supplies);
provided that no such tax, assessment or charge need be paid to the extent the
same are Properly Contested and the same may be contested without risk of loss
or forfeiture or material impairment of the Collateral or the use thereof.
 
4.12 Bank Accounts; Collection of Accounts and Payments.
 
(a) Upon request by Secured Party, each Debtor agrees to enter into a deposit
account control agreement (“Deposit Account Control Agreement”), in a form
reasonably acceptable to Secured Party, with each financial institution with
which such Debtor maintains from time to time any Deposit Account, other than
those accounts described in Section 8.15(b) of the Purchase Agreement.  No
Debtor shall establish any Deposit Account with any financial institution unless
prior thereto Secured Party and such Debtor shall have entered into a Deposit
Account Control Agreement with such financial institution, or unless Secured
Party shall have waived such requirement.  Each Deposit Account Control
Agreement shall provide, among other things, that the financial institution
maintaining the Deposit Account will waive certain rights of setoff and will,
from and after receipt by such financial institution of written notice from
Secured Party, transfer all amounts held by such financial institution on behalf
of such Debtor, as Secured Party may direct.  The parties hereto agree that such
written notice from Secured Party may only be given if an Event of Default under
the Purchase Agreement has occurred and is continuing.
 
(b) Upon request by Secured Party at any time after the occurrence and during
the continuance of an Event of Default, each Debtor agrees to establish lock box
and blocked accounts (collectively, “Blocked Accounts”) in such Debtor's name
with such banks as are acceptable to Secured Party (“Collecting Banks”), subject
to irrevocable instructions in a form specified by Secured Party, to which
Account Debtors shall directly remit all payments on Accounts and in which such
Debtor will immediately deposit all cash payments for Inventory or other cash
payments constituting proceeds of Collateral in the identical form in which such
payment was made, whether by cash or check.  In addition, Secured Party may
establish one or more depository accounts at each Collecting Bank or at a
centrally located bank in the name of Secured Party or such Debtor as customer
(collectively, the “Depository Account”).  Each Debtor shall cause each
Collecting Bank, pursuant to an agreement in form and substance satisfactory to
Secured Party, to cause all amounts held or deposited in the Blocked Accounts
held by such Collecting Bank to be transferred to the Depository Account on a
daily basis.
 
 
10

--------------------------------------------------------------------------------

 
 
4.13 Collateral Generally.
 
(a) Each Debtor hereby authorizes Secured Party to file one or more financing or
continuation statements, and amendments thereto (or similar documents required
by any laws of any applicable jurisdiction), relating to all or any part of the
Collateral without the signature of such Debtor (to the extent such signature is
required under the laws of any applicable jurisdiction), which financing
statements may describe the Collateral as “all assets” or “all personal
property” or words of like import.
 
(b) Each Debtor will furnish to Secured Party, from time to time upon request,
statements and schedules further identifying, updating, and describing the
Collateral and such other information, reports and evidence concerning the
Collateral as Secured Party may reasonably request, all in reasonable detail.
 
(c) Each Debtor shall not use or permit any Collateral to be used unlawfully or
in material violation of any provision of Applicable Law, or any policy of
insurance covering any of the Collateral.
 
(d) Subject to the next sentence, each Debtor shall keep the Collateral (other
than Collateral in the possession of Secured Party, cash on deposit in permitted
Deposit Accounts and investments in permitted Securities Accounts) at the
locations maintained by such Debtor and set forth on Schedule 3.3 hereto.  Each
Debtor shall give Secured Party not less than thirty (30) days prior written
notice of any change in such Debtor’s chief executive office and principal place
of business or of any new location of business or any new location for any of
the Collateral.  With respect to any new location (which in any event shall be
within the continental United States), each Debtor shall execute and deliver
such instruments, documents and notices and take such actions as may be
necessary, or that Secured Party may request, to create, perfect and protect the
Security Interests.
 
(e) Each Debtor shall keep full and accurate books and records relating to the
Collateral and shall stamp or otherwise mark such books and records in such
manner as Secured Party may reasonably request indicating that the Collateral is
subject to the Security Interests.
 
(f) Except as otherwise permitted herein or by the Purchase Agreement, no Debtor
shall (i) sell, assign (by operation of law or otherwise) or otherwise dispose
of, or grant any option with respect to, any of the Collateral or (ii) create or
suffer to exist any Lien upon or with respect to any of the Collateral to secure
indebtedness of such Debtor or any other Person except for the Security
Interests and Permitted Liens.
 
(g) Beyond the safe custody and reasonable care in preservation thereof, each
Debtor agrees that Secured Party shall have no duties concerning the custody and
preservation of any Collateral in its possession (or in the possession of any
agent or bailee) or with respect to any income thereon or the preservation of
rights against prior parties or any other rights pertaining thereto.  Secured
Party shall be deemed to have exercised reasonable care in the custody and
preservation of the Collateral in its possession if the Collateral is accorded
treatment substantially equal to that which it accords its own
property.  Secured Party shall not be liable or responsible for any loss or
damage to any of the Collateral, or for any diminution in the value thereof, by
reason of the act or omission of any warehouseman, carrier, forwarding agency,
consignee or other agent or bailee selected by Secured Party in good faith.
 
 
11

--------------------------------------------------------------------------------

 
 
(h) Each Debtor shall do nothing to impair the rights of Secured Party in the
Collateral.  Each Debtor assumes all liability and responsibility in connection
with the Collateral acquired, held or used by it, and the liability of such
Debtor to pay the Secured Obligations shall in no way be affected or diminished
by reason of the fact that such Collateral may be lost, stolen, damaged, or for
any reason whatsoever unavailable to such Debtor.
 
(i) Secured Party agrees that upon payment in full of all Secured Obligations,
the Security Interests shall terminate and all rights to the Collateral shall
revert to the applicable Debtor.  Secured Party further agrees that upon such
termination of the Security Interests or release of any Collateral, Secured
Party shall, at the joint and several expense of the Debtors, execute and
deliver to each Debtor such documents as such Debtor shall reasonably request to
evidence the termination of the Security Interests or the release of such
Collateral, as the case may be.
 
4.14 Federal Compliance.
 
(a) As soon as possible after the end of each month (but in any event within
five (5) Business Days after the end thereof) or more frequently as Secured
Party may request following the occurrence and during the continuation of an
Event of Default, each Debtor shall notify Secured Party in writing of any and
all interest acquired in Federal Registration Collateral during such
month.  Each Debtor shall take such steps as may be necessary, or that Secured
Party may request, in order to perfect any Security Interests in Federal
Registration Collateral.
 
(b) As soon as possible after the end of each month (but in any event within
five (5) Business Days after the end thereof) or more frequently as Secured
Party may request following the occurrence and during the continuation of an
Event of Default, each Debtor shall notify Secured Party in writing of any and
all Collateral which constitutes a claim against the United States government or
any instrumentality or agency thereof arising in the Ordinary Course of Business
during such month, the assignment of which claim is restricted by federal
law.  Each Debtor shall promptly notify Secured Party in writing of any
Collateral which constitutes a claim against the United States government or any
instrumentality or agency thereof not arising outside of the Ordinary Course of
Business, the assignment of which claim is restricted by federal law.  Upon the
request of Secured Party, each Debtor shall take such steps as may be necessary,
or that Secured Party may request, to comply with any applicable federal
assignment of claims laws and other comparable laws.
 
(c) Each Debtor shall not produce any Inventory in violation of any material
provision of the Fair Labor Standards Act of 1938, or in material violation of
any other law.
 
 
12

--------------------------------------------------------------------------------

 
 
4.15 Debtors Remain Liable.  Anything herein to the contrary notwithstanding:
(i) each Debtor shall remain liable under the contracts and agreements included
in the Collateral to the extent set forth therein and shall perform all of its
duties and obligations thereunder to the same extent as if this Agreement had
not been executed; (ii) the exercise by Secured Party of any of the rights
hereunder shall not release any Debtor from any of its duties or obligations
under the contracts and agreements included in the Collateral; (iii) Secured
Party shall not have any obligation or liability under the contracts and
agreements included in the Collateral by reason of this Agreement, nor shall
Secured Party be obligated to perform any of the obligations or duties of any
Debtor thereunder or to take any action to collect or enforce any claim for
payment assigned hereunder; and (iv) Secured Party shall not have any liability
in contract or tort for any Debtor’s acts or omissions.
 
4.16 Insurance.  The assets and properties of each Debtor at all times shall be
maintained in accordance with the requirements of the Purchase
Agreement.  Debtors shall bear the full risk of any loss of any nature
whatsoever with respect to the Collateral.  Debtors will furnish Secured Party
with (i) copies of all insurance policies and evidence of the maintenance of
such policies by the renewal thereof at least thirty (30) days before any
expiration date, and (ii) appropriate lender loss payable and additional insured
endorsements in form and substance satisfactory to Secured Party, naming Secured
Party as a lender loss payee and additional insured as its interests may appear
with respect to property, casualty and liability insurance coverage, and
providing (A) that all proceeds thereunder shall be payable to Secured Party as
its interests may appear, (B) no such insurance shall be affected by any act or
neglect of the insured or owner of the property described in such policy, and
(C) that such policy and loss payable clauses may not be cancelled, amended or
terminated unless at least thirty (30) days’ prior written notice is given to
Secured Party.  In the event of any loss thereunder, the carriers named therein
hereby are directed by Secured Party and Debtors to make payment for such loss
to Secured Party and not to such Debtor and Secured Party jointly.  If any such
insurance losses are paid by check, draft or other instrument payable to any
Debtor and Secured Party jointly, Secured Party may endorse such Debtor’s name
thereon and do such other things as Secured Party may deem advisable to reduce
the same to cash.  If any payment for such loss is made to a Debtor and not
Secured Party, such Debtor shall turn over such payment to Secured
Party.  Secured Party is hereby authorized to adjust and compromise claims under
insurance coverage referred to above.  All loss recoveries received by Secured
Party upon any such insurance may, subject to the following provisions of this
section, be applied to the Secured Obligations in accordance with the applicable
provisions of the Purchase Agreement.  Any surplus shall be paid by Secured
Party to Debtors or applied as may be otherwise required by law.  Any deficiency
thereon shall be paid by Debtors to Secured Party, on demand.
 
4.17 Other Documents and Actions.  Each Debtor shall, from time to time, at its
expense, promptly execute and deliver all further instruments, documents and
notices and take all further action that may be necessary, or that Secured Party
may request, in order to create, perfect and protect any Security Interests, or
to enable Secured Party to exercise and enforce its rights and remedies
hereunder or under any other Transaction Document with respect to any
Collateral.  Without limiting the generality of the foregoing, each Debtor
shall:  (i) at any reasonable time, upon demand by Secured Party to such Debtor,
allow inspection of the Collateral by Secured Party or Persons designated by
Secured Party and to examine and make copies of the records of such Debtor
related thereto, and to discuss the Collateral and the records of such Debtor
with respect thereto with, and to be advised as to the same by, such Debtor’s
officers and employees (with all of such information to be held by Secured Party
in accordance with the terms and conditions of the Purchase Agreement) and,
after the occurrence and during the continuance of an Event of Default, with any
other Person which is or may be obligated with respect to any Collateral; and
(ii) upon Secured Party’s request, appear in and defend any action or proceeding
that may affect such Debtor’s title to or Secured Party’s security interest in
the Collateral.
 
 
13

--------------------------------------------------------------------------------

 
 
SECTION 5. Remedial Provisions.
 
(a) Upon the occurrence and during the continuance of an Event of Default,
Secured Party or its attorneys shall have the right without notice or demand or
legal process (unless the same shall be required by Applicable Law), personally,
or by an agent, (i) to enter upon, occupy and use any premises owned or leased
by a Debtor or where the Collateral is located (or is believed to be located),
subject to Applicable Law, until the Secured Obligations are paid in full
without any obligation to pay rent to such Debtor, to render the Collateral
useable or saleable and to remove the Collateral or any part thereof to the
premises of Secured Party for such time as Secured Party may desire in order to
effectively collect or liquidate the Collateral and use in connection with such
removal any and all services, supplies and other facilities of such Debtor; (ii)
to take possession of such Debtor’s original books and records, to obtain access
to such Debtor’s data processing equipment, computer hardware and Software
relating to the Collateral and to use all of the foregoing and the information
contained therein in any manner Secured Party deems appropriate; and (iii) to
notify postal authorities to change the address for delivery of such Debtor’s
mail to an address designated by Secured Party and to receive, open and dispose
of all mail addressed to such Debtor.  If any Debtor’s books and records are
prepared or maintained by an accounting service, contractor or other third party
agent, such Debtor hereby irrevocably authorizes such service, contractor or
other agent, upon notice by Secured Party to such Person that an Event of
Default has occurred and is continuing, to deliver to Secured Party or its
designees such books and records, and to follow Secured Party’s instructions
with respect to further services to be rendered.
 
(b) If any Event of Default shall have occurred and be continuing, Secured Party
may exercise in respect of the Collateral, in addition to all other rights and
remedies provided for herein, in the Purchase Agreement or otherwise available
to it, all the rights and remedies of Secured Party on default under the UCC
(whether or not the UCC applies to the affected Collateral) and also may: (i)
require each Debtor to, and each Debtor hereby agrees that it will, at its
expense and upon request of Secured Party forthwith, assemble all or part of the
Collateral as directed by Secured Party and make it available to Secured Party
at any place or places designated by Secured Party which is reasonably
convenient to Secured Party in which event such Debtor shall at its own expense
(A) forthwith cause the same to be moved to the place or places so designated by
Secured Party, (B) store and keep any Collateral so delivered to Secured Party
at such place or places pending further action by Secured Party, and (C) while
Collateral shall be so stored and kept, provide such guards and maintenance
services as shall be necessary to protect the same and to preserve and maintain
the Collateral in good condition; (ii) withdraw all cash in any Deposit Account
and apply such monies in payment of the Secured Obligations; and (iii) without
notice except as specified below, sell, lease, license or otherwise dispose of
the Collateral or any part thereof by one or more contracts, in one or more
parcels at public or private sale, and without the necessity of gathering at the
place of sale of the property to be sold, at any of Secured Party’s offices or
elsewhere, at such time or times, for cash, on credit or for future delivery,
and at such price or prices and upon such other terms as Secured Party may deem
commercially reasonable.  Secured Party shall have no obligation to marshal any
Collateral in favor of the any Debtor or any other Credit Party.
 
 
14

--------------------------------------------------------------------------------

 
 
(c) Each Debtor agrees that, to the extent notice of sale shall be required by
law, a reasonable authenticated notification of disposition shall be a
notification given at least ten (10) days prior to any such sale and such notice
shall (i) describe Secured Party and the applicable Debtor, (ii) describe the
Collateral that is the subject of the intended disposition, (iii) state the
method of intended disposition, (iv) state that such Debtor is entitled to an
accounting of the Secured Obligations and state the charge, if any, for an
accounting, and (v) state the time and place of any public disposition or the
time after which any private sale is to be made.  At any sale of the Collateral,
if permitted by law, Secured Party may bid (which bid may be, in whole or in
part, in the form of cancellation of indebtedness) for the purchase, lease,
license or other disposition of the Collateral or any portion thereof for the
account of Secured Party (on behalf of Secured Party and the
Purchaser).  Secured Party shall not be obligated to make any sale of Collateral
regardless of notice of sale having been given.  Secured Party may disclaim any
warranties that might arise in connection with the sale, lease, license or other
disposition of the Collateral and have no obligation to provide any warranties
at such time.  Secured Party may adjourn any public or private sale from time to
time by announcement at the time and place fixed therefor, and such sale may,
without further notice, be made at the time and place to which it was so
adjourned.  To the extent permitted by law, each Debtor hereby specifically
waives all rights of redemption, stay or appraisal, which it has or may have
under any law now existing or hereafter enacted.
 
(d)  If an Event of Default has occurred and is continuing, each Debtor hereby
irrevocably authorizes and empowers Secured Party, without limiting any other
authorizations or empowerments contained in any of the other Transaction
Documents, to assert, either directly or on behalf of such Debtor, any claims
such Debtor may have, from time to time, against any other party to any of the
agreements to which such Debtor is a party or to otherwise exercise any right or
remedy of such Debtor under any such agreements (including the right to enforce
directly against any party to any such agreement all of such Debtor’s rights
thereunder, to make all demands and give all notices and to make all requests
required or permitted to be made by such Debtor thereunder).
 
(e) If an Event of Default has occurred and is continuing, the proceeds of any
collection, enforcement, sale or other disposition of, or other realization
upon, all or any part of the Collateral and any cash held in any Deposit Account
shall be applied in accordance with the applicable provisions of the Purchase
Agreement.
 
(f) Each Debtor acknowledges and agrees that a breach of any of the covenants
contained in Sections 4, 5 and 6 hereof will cause irreparable injury to Secured
Party and that Secured Party has no adequate remedy at law in respect of such
breaches and therefore agrees, without limiting the right of Secured Party to
seek and obtain specific performance of other obligations of such Debtor
contained in this Agreement, that the covenants of such Debtor contained in the
Sections referred to in this Section shall be specifically enforceable against
such Debtor.
 
 
15

--------------------------------------------------------------------------------

 
 
(g) No failure or delay on the part of any party hereto in the exercise of any
power, right or privilege hereunder shall impair such power, right or privilege
or be construed to be a waiver of any default or acquiescence therein, nor shall
any single or partial exercise of any such power, right or privilege preclude
other or further exercise thereof or any other right, power or privilege.  All
rights and remedies existing under this Agreement are cumulative to, and not
exclusive of, any rights or remedies otherwise available.
 
SECTION 6. Attorney-in-Fact.
 
Each Debtor hereby irrevocably appoints Secured Party, its nominee, and any
other Person whom Secured Party may designate, as such Debtor’s attorney in
fact, with full power during the existence of any Event of Default: (i) to sign
such Debtor’s name on verifications of Accounts and other Collateral; (ii) to
send requests for verification of Collateral to such Debtor’s customers, Account
Debtors and other obligors; (iii) to endorse such Debtor’s name on any checks,
notes, acceptances, money orders, drafts, and any other forms of payment or
security that may come into Secured Party’s possession or on any assignments,
stock powers, or other instruments of transfer relating to the Collateral or any
part thereof; (iv) to sign such Debtor’s name on any invoice or bill of lading
relating to any Collateral, on claims to enforce collection of any Collateral,
on notices to and drafts against customers and Account Debtors and other
obligors, on schedules and assignments of Collateral, on notices of assignment
and on public records; (v) to notify the post office authorities to change the
address for delivery of such Debtor’s mail to an address designated by Secured
Party; (vi) to receive, open and dispose of all mail addressed to such Debtor;
(vii) to sign any document which may be required by the United States Patent and
Trademark Office or United States Copyright Office or similar registrar in order
to effect an absolute assignment of all right, title and interest in any
Intellectual Property, and record the same, as applicable; (viii) to execute any
document or instrument, and to take any action, necessary under Applicable Law
(including the Assignment of Claims Act) in order for Secured Party to exercise
its rights and remedies (or to be able to exercise its rights and remedies at
some future date) with respect to any Account of an Account Debtor, customer or
other obligor (including any such Account Debtor, customer or obligor that is a
Governmental Authority); and (ix) to do all things necessary to carry out the
terms and provisions of this Agreement.  Each Debtor hereby ratifies and
approves all acts of any such attorney and agrees that neither Secured Party nor
any such attorney will be liable for any acts or omissions nor for any error of
judgment or mistake of fact or law other than, and to the extent of, such
Person’s gross negligence or willful misconduct (as determined by a court of
competent jurisdiction in a final non-appealable judgment).  The foregoing
powers of attorney, being coupled with an interest, are irrevocable until the
Secured Obligations have been fully paid and satisfied and the Security
Interests shall have terminated in accordance with the terms hereof.
 
 
16

--------------------------------------------------------------------------------

 
 
SECTION 7. Expenses.
 
(a) Without limiting any Debtor’s obligations under the Purchase Agreement or
the other Transaction Documents, each Debtor hereby agrees to promptly pay all
fees, costs and expenses (including reasonable attorneys’ fees and expenses)
incurred in connection with (i) protecting, storing, warehousing, appraising,
insuring, handling, maintaining and shipping the Collateral, (ii) creating,
perfecting, maintaining and enforcing Secured Party’s Liens and (iii)
collecting, enforcing, retaking, holding, preparing for disposition, processing
and disposing of the Collateral.
 
(b) If any Debtor fails to promptly pay any portion of the above costs, fees and
expenses when due or to perform any other obligation of such Debtor under this
Agreement, Secured Party may, at its option, but shall not be required to, pay
or perform the same and charge such Debtor’s account for all fees, costs and
expenses incurred therefor, and the Debtors jointly and severally agree to
reimburse Secured Party therefor on demand.  All sums so paid or incurred by
Secured Party for any of the foregoing, any and all other sums for which any
Debtor may become liable hereunder and all fees, costs and expenses (including
attorneys’ fees, legal expenses and court costs) incurred by Secured Party in
enforcing or protecting the Security Interests or any of their rights or
remedies under this Agreement shall be payable on demand, shall constitute
Secured Obligations, shall bear interest until paid at the highest rate provided
in the Purchase Agreement and shall be secured by the Collateral.
 
SECTION 8. Notices.
 
All notices, approvals, requests, demands and other communications hereunder to
be delivered to any Debtor and all notices, approvals, requests, demands and
other communications hereunder shall be given in accordance with the notice
provision of the Purchase Agreement.
 
SECTION 9. Successors and Assigns.
 
This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns except that (x) no Debtor may
assign its rights or obligations hereunder without the written consent of
Secured Party (and any such assignment or transfer without such consent shall be
null and void ab initio) and (y) Secured Party may assign its rights or
obligations hereunder except to the extent prohibited by the Purchase
Agreement.  No sales, assignments, transfers or other dispositions of any
agreement governing or instrument evidencing the Secured Obligations or any
portion thereof or interest therein shall in any manner impair the Lien granted
to Secured Party, for its benefit and the benefit of the Purchaser, hereunder,
subject to the rights of any such assignee.
 
SECTION 10. Changes in Writing.
 
No amendment, modification, termination or waiver of any provision of this
Agreement shall be effective unless the same shall be in writing signed by
Secured Party (or with such other consent as is required by the Purchase
Agreement) and the Debtors.
 
 
17

--------------------------------------------------------------------------------

 
 
SECTION 11. GOVERNING LAW.
 
THIS AGREEMENT SHALL BE GOVERNED BY, CONSTRUED IN ACCORDANCE WITH, AND ENFORCED
UNDER, THE LAW OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS OR INSTRUMENTS
ENTERED INTO AND PERFORMED ENTIRELY WITHIN SUCH STATE.
 
SECTION 12. JURISDICTION; JURY TRIAL WAIVER.
 
(a) EACH PARTY HERETO HEREBY IRREVOCABLY AGREES THAT ANY LEGAL ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT SHALL BE BROUGHT IN THE
COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES OF AMERICA FOR THE
SOUTHERN DISTRICT OF NEW YORK, IN EACH CASE LOCATED IN THE COUNTY OF NEW YORK,
AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH PARTY HERETO HEREBY
EXPRESSLY SUBMITS TO THE PERSONAL JURISDICTION AND VENUE OF SUCH COURTS FOR THE
PURPOSES THEREOF AND EXPRESSLY WAIVES ANY CLAIM OF IMPROPER VENUE AND ANY CLAIM
THAT SUCH COURTS ARE AN INCONVENIENT FORUM.  EACH PARTY HERETO HEREBY
IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS IN ANY SUCH SUIT, ACTION OR
PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL,
POSTAGE PREPAID, TO ITS ADDRESS SET FORTH IN SECTION 12.02 OF THE PURCHASE
AGREEMENT, SUCH SERVICE TO BECOME EFFECTIVE 10 DAYS AFTER SUCH MAILING.  NOTHING
HEREIN SHALL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER
MANNER PERMITTED BY LAW, OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED
AGAINST ANY OTHER PARTY HERETO IN ANY OTHER JURISDICTION IN THE EVENT THAT A
STATE OR FEDERAL COURT LOCATED IN THE COUNTY OF NEW YORK DECLINES JURISDICTION.
 
(b) EACH PARTY HERETO HEREBY WAIVES ITS RIGHT TO A JURY TRIAL WITH RESPECT TO
ANY ACTION OR CLAIM ARISING OUT OF ANY DISPUTE IN CONNECTION WITH THIS
AGREEMENT, ANY RIGHTS OR OBLIGATIONS HEREUNDER OR THE PERFORMANCE OF SUCH RIGHTS
AND OBLIGATIONS.  EACH PARTY HERETO (I) CERTIFIES THAT NEITHER THE OTHER PARTY
NOR ITS REPRESENTATIVES, AGENTS OR ATTORNEYS HAS REPRESENTED, EXPRESSLY OR
OTHERWISE, THAT SUCH PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO
ENFORCE THE FOREGOING WAIVERS AND (II) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO
ENTER INTO THIS AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS TO WHICH IT IS
PARTY BY, AMONG OTHER THINGS, THE WAIVERS AND CERTIFICATIONS CONTAINED HEREIN.
 
To the extent that any Debtor has or hereafter may acquire any immunity from
jurisdiction of any court or from any legal process (whether from service or
notice, attachment prior to judgment, attachment in aid of execution, execution
or otherwise) with respect to itself or its property, such Debtor hereby
irrevocably waives such immunity in respect of its obligations under this
Agreement and the other Transaction Documents.
 
 
18

--------------------------------------------------------------------------------

 
 
SECTION 13. Counterparts; Integration.
 
Facsimile or electronic transmissions of any executed original document and/or
retransmission of any executed facsimile or electronic transmission shall be
deemed to be the same as the delivery of an executed original.  At the request
of any party hereto, the other parties hereto shall confirm facsimile or
electronic transmissions by executing duplicate original documents and
delivering the same to the requesting party or parties.  This Agreement may be
executed in any number of counterparts and by the parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same
agreement.  This Agreement constitutes the entire agreement and understanding
among the parties hereto and supersede any and all prior agreements and
understandings, oral or written, relating to the subject matter hereof.
 
SECTION 14. Headings.
 
Headings and captions used in this Agreement are included for convenience of
reference and shall not be given any substantive effect.
 
SECTION 15. General Terms and Conditions.
 
In addition to and without limitation of any of the foregoing, this Agreement
shall be deemed to be a Transaction Document and shall otherwise be subject to
all of the general terms and conditions contained in Article 12 of the Purchase
Agreement, mutatis mutandi.
 
SECTION 16. Additional Debtors.
 
It is understood and agreed that any Subsidiary of the Issuer or other Person
that desires to become a Debtor hereunder, or is required to become a party to
this Agreement after the date hereof pursuant to the requirements of the
Purchase Agreement, any other Transaction Document or otherwise, shall become a
Debtor hereunder by (x) executing a joinder agreement in form and substance
satisfactory to Secured Party, (y) delivering supplements to Schedules hereto as
are necessary to cause such Schedules to be complete and accurate with respect
to such additional Debtor on such date and (z) taking all actions as specified
in this Agreement as would have been taken by such Debtor had it been an
original party to this Agreement, in each case with all documents required above
to be delivered to Secured Party and with all documents and actions required
above to be taken to the reasonable satisfaction of Secured Party.
 
[Signature page follows]
 
 
 
19

--------------------------------------------------------------------------------

 




Witness the due execution hereof by the respective duly authorized officers of
the undersigned as of the date first written above.
 


DEBTORS:


TEL-INSTRUMENT ELECTRONICS CORP.




By:           __________________________________
Name:           __________________________________
Title:           __________________________________




SECURED PARTY:


[   ]




By:           ____________________________________
Name:           ____________________________________
Title:           ____________________________________


 
_________________________________________
Read and Approved by: [   ]


 
 

--------------------------------------------------------------------------------

 

 
Schedules to Security Agreement
 
Schedule 3.2
 


 
Organizational Information
 


 
21

--------------------------------------------------------------------------------

 


Schedules to Security Agreement
 
Schedule 3.3
 


 
Collateral Locations, Chief Executive Office, Real Estate, Legal Descriptions
 


 
 

--------------------------------------------------------------------------------

 






Schedule 3.5
 


 
Federal Registration Collateral
 


 
 
 
 

--------------------------------------------------------------------------------

 


Schedule 3.6
 


 
Intellectual Property
 
 
 

--------------------------------------------------------------------------------

 




Schedule 3.9
 


 
Chattel Paper, Letter-of-Credit Rights, Commercial Tort Claims, Documents,
 
Titled Equipment
 


 
 

--------------------------------------------------------------------------------

 




Schedule 3.10
 


 
Deposit and Securities Accounts
 


Bank
Account No.
Type of
Account
Description
                                       


